The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 10, 2014

                                   No. 04-14-00252-CR

                                     Philip GARAY,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2843
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due November 7, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court